Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT made as of September 30, 2011 by
and between SONIC FOUNDRY, INC., a Maryland corporation having its principal
offices at 222 West Washington Avenue, Suite 775, Madison, Wisconsin 53703
(hereinafter referred to as “Sonic Foundry” or the “Company”), and Mr. Gary Weis
(hereinafter referred to as “Weis”).

WITNESSETH:

WHEREAS, Sonic Foundry has employed Weis, and Weis has been employed by Sonic
Foundry as Chief Executive Officer since March 31, 2011, pursuant to the terms
of a certain employment agreement, dated March 31, 2011 (the “March Employment
Agreement”); and

WHEREAS, Sonic Foundry and Weis desire to enter into an amended and restated
employment agreement that amends and restates certain terms set forth in the
March Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties agree as follows:

First: Employment

(a) Employment. Sonic Foundry hereby confirms and agrees that Weis will continue
to serve as Chief Executive Officer of Sonic Foundry. In his capacity as Chief
Executive Officer, Weis shall continue to report to the Board of Directors of
Sonic Foundry. Weis shall continue to serve in an executive capacity and shall
continue to perform such duties as are customarily performed by a Chief
Executive Officer, consistent with the bylaws of the Company and as required by
Sonic Foundry’s Board of Directors. In addition, Weis shall perform such
additional duties as are customarily performed by a Chief Technology Officer.

(b) Weis’s Acceptance. Weis hereby agrees to continue to serve as Chief
Executive Officer of Sonic Foundry.

Second: Term

Subject to the provisions governing termination as hereinafter provided, the
term of this Agreement shall continue as of the date hereof and shall terminate
pursuant to the provisions hereof.

Third: Compensation

(a) Base Compensation. For all services rendered by Weis under this Agreement,
Sonic Foundry shall pay Weis a salary of $378,400 per year, payable in bi-weekly
installments in accordance with Sonic Foundry’s standard payroll practices. The
salary payable to Weis may be increased but not decreased by Sonic Foundry at
its sole discretion. Weis’s annual salary, as may from time to time be increased
by Sonic Foundry, is hereinafter referred to as “Base Compensation”.



--------------------------------------------------------------------------------

(b) Bonus Plans. Weis may receive periodic performance bonuses as may be
declared by the Board of Directors of Sonic Foundry (or a duly constituted and
empowered committee thereof).

(c) Other Benefits. Weis shall receive such other incidental benefits of
employment, such as insurance, retirement plan, and employee stock option plan
participation, as are provided generally to Sonic Foundry’s other salaried
employees on the same terms as are applicable to such other employees. Weis
shall be entitled to receive four weeks annual vacation.

(d) Expenses. Weis shall also be reimbursed for all reasonable business expenses
incurred in connection with his employment. Without limitation, such expenses
shall include an automobile allowance of $1,500 per month, a Madison housing
allowance of $1,000 per month, reasonable client entertainment and business
travel and lodging expenses, and reasonable business education expenses.

Fourth: Extent of Services

Weis agrees that he shall devote sufficient skill, labor and attention to his
employment with Sonic Foundry in order to promptly and faithfully do and perform
all services pertaining to his position that are or may hereafter be required of
him by Sonic Foundry during the term of his employment hereunder. Weis shall be
permitted to (i) manage his personal, financial and legal affairs, (ii) serve on
charitable and other nonprofit company/entity boards and committees, and
(iii) provide consulting services, serve on for-profit company/entity boards and
committees and otherwise engage in personally remunerative activities, provided
all such activities do not detract from or conflict with the performance of his
duties hereunder or result in any breach of the confidentiality, work for hire
or non-competition provisions of this Agreement as set out at Articles Sixth and
Tenth.

Fifth: Working Facilities

Weis shall be furnished with facilities and services reasonably suitable to his
position and adequate for the performance of his duties.

Sixth: Ownership and Disclosure of Information

(a) Generally. The parties acknowledge that Sonic Foundry and its affiliates
(individually and collectively, the “Companies”), have developed and intend to
continue to develop and to formulate, acquire and use commercially valuable
technical and non-technical information, design and specification documents,
concepts, technology, know-how, improvements, proposals, patent applications,
techniques, marketing plans, strategies, forecasts, inventions (not limited by
the definition of an invention contained in the United States Patent Laws),
Trade Secrets (as defined in Sec. 3426.1(d) of the Uniform Trade Secrets Act)
and processes which are considered proprietary by the Companies, particularly
including, without limitation, software, customer and supplier lists, books and
records, computer programs, pricing information and business plans

 

2



--------------------------------------------------------------------------------

(collectively, the “Proprietary Information”). It is necessary for the Companies
to protect the Proprietary Information by patents or copyrights or by holding it
secret and confidential.

(b) Access to Proprietary Information. The parties acknowledge that Weis has
access to the Proprietary Information and that the disclosure or misuse of such
Proprietary Information could irreparably damage the Companies and/or their
respective clients or customers.

(c) Nondisclosure to others. Except as directed by Sonic Foundry in writing or
verbally, Weis shall not at any time during or after the term of his employment
(the “Term”) disclose any Proprietary Information to any person whatsoever,
examine or make copies of any reports or other documents, papers, memoranda or
extracts for use other than in connection with his duties with Sonic Foundry or
utilize for his own benefit or for the benefit of any other party any such
Proprietary Information and will use reasonable diligence to maintain the
confidential, secret or proprietary character of all Proprietary Information,
provided, however, that Weis may disclose any of such Proprietary Information if
compelled to do so by a court or governmental agency, provided further, however,
that to the extent allowed by law, Weis shall give Sonic Foundry three business
days notice prior to such disclosure.

(d) Property of Sonic Foundry. Weis agrees that any inventions, discoveries,
improvements, or works which are conceived, first reduced to practice, made,
developed, suggested by, or created in anticipation of, in the course of or as a
result of work done under this Agreement by Weis and which are reasonably
related to Sonic Foundry’s automated rich media application software and systems
business or other business activities of Sonic Foundry existing on or developed
during the term of this Agreement shall become the absolute property of Sonic
Foundry. Weis further agrees that all such inventions, discoveries,
improvements, creations, or works, and all letters, patent or copyrights that
may be obtained therefore shall be the property of Sonic Foundry, and Weis
agrees to do every act and thing requisite to vest said patents or copyrights in
Sonic Foundry without any other or additional consideration to Weis than herein
expressed.

(e) Survivability. Weis acknowledges that his obligations hereunder shall
continue beyond the Term with respect to any Proprietary Information (as defined
in Article Sixth, paragraph (a) hereof) which came into his possession during
the Term.

Seventh: Sonic Foundry’s Right to Terminate For Cause

(a) Cause. Sonic Foundry may at any time during the term of this Agreement
discharge Weis for “cause”. The term “cause” is defined herein as Weis’s
(i) willful misappropriation of corporate funds, fraud, embezzlement dishonesty,
willful misrepresentation or other act of moral turpitude to the detriment of
Sonic Foundry, (ii) material negligence in the execution of his assigned duties
or Weis’s voluntary abandonment of his job for any reason other than disability;
(iii) refusal or failure, after not less than 20 days written notice that such
refusal or failure would constitute a default hereunder, to carry out any
reasonable and material direction from the Board of Directors consistent with
Weis’s authority and responsibilities under this Agreement given to

 

3



--------------------------------------------------------------------------------

him in writing; (iv) conviction of a felony; (v) material breach or violation of
the terms of this Agreement, which breach or violation shall not have been
cured, if curable, by Weis within 20 days after receipt of written notice of the
same from the Board of Directors or such longer period as is reasonably required
to complete such cure (but in no event longer than thirty days); or (vi) Weis’s
chronic abuse of drugs or alcohol. Weis shall be terminated only following a
finding of “cause” in a resolution adopted by majority vote of the Board of
Directors of Sonic Foundry, provided that any such findings by the Board shall
not result in any waiver of Weis’s right to contest whether such cause, in fact,
exists.

(b) No Rights Following Cause Termination. Following a termination of Weis’s
employment with Sonic Foundry “for cause” pursuant to and in accordance with
paragraph (a) of this Article Seventh: (i) all rights and liabilities of the
parties hereto shall cease as of the termination date and this Agreement shall
be terminated (subject to the continuing obligations of Weis pursuant to Article
Sixth and Tenth hereof); and (ii) Weis shall not be entitled to receive any
severance benefits, salary, other benefits or compensation of any kind (except
for health insurance continuation as required by COBRA, salary accrued through
the date of termination and accrued vacation pay as required by law) either as
consideration for his employment or in connection with the termination of his
employment. In the event that Weis asserts that his voluntary termination was
actually a constructive termination, Sonic Foundry shall be entitled to assert
as “cause” for such termination any grounds present at the time of such
termination which the Board of Directors could have asserted as “cause” if
called upon to terminate Weis. Notwithstanding the above, in the event of Weis’s
death or disability Weis or his legal representative or estate shall have one
year from the date of death or disability to exercise all stock options which
were vested upon such date of death or disability.

Eighth: Termination Without Cause

(a) Rights Following Termination Without Cause, Constructive Termination, or
Death or Disability. Should Weis be discharged by Sonic Foundry at any time
during the term of this Agreement except as provided in Article Seventh, or
should it be determined through arbitration pursuant to Article Eleventh below
that Weis was constructively terminated, or should Weis die or become disabled,
Sonic Foundry hereby agrees to pay to Weis (or in the event of Weis’s death, his
estate), in equal bi-weekly installments over a one-year period, an amount equal
to one and five hundredths (1.05) times the highest cash compensation (including
base compensation and bonus) paid to Weis in any of the last three years
immediately prior to his termination. In addition, Weis shall receive health
insurance continuation as required by COBRA, salary accrued through the date of
termination and accrued vacation pay. Also, in the event Weis is discharged by
Sonic Foundry at any time during the term of this Agreement, except as provided
in Article Seventh, all of Weis’s unvested stock options and stock grants shall
vest immediately upon such termination. Sonic Foundry hereby represents and
warrants that all provisions of this Agreement, whether set out in this Article
Eighth or elsewhere, providing for vesting of unvested stock options and/or
stock grants are consistent with the Sonic Foundry, Inc. 2009 Stock Incentive
Plan (the “Plan”), as it now exists or may hereafter be amended from time to
time, that any and all approvals of such provisions that may be required under
such Plan have been or will

 

4



--------------------------------------------------------------------------------

be properly secured and memorliazed as required by such Plan or applicable law,
and that any changes in any instruments issued under such Plan including,
without limitation, any such instruments heretofore or hereafter issued to Weis,
have bene amended or will be amended to comply with such provisions.

(b) No Additional Rights. Except as set forth above in paragraph (a) of this
Article Eighth following a termination of Weis’s employment by Sonic Foundry
other than pursuant to Article Seventh above and Article Ninth below: (i) all
rights and liabilities of the parties hereto shall cease and this Agreement
shall be terminated (subject to the continuing obligations of Weis pursuant to
Articles Sixth and Tenth); and (ii) Weis shall not be entitled to receive any
severance benefits, salary, other benefits or compensation of any kind (except
for health insurance continuation as required by COBRA and accrued vacation pay
as required by law) either as consideration for his employment or in connection
with the termination of his employment.

Ninth: Right to Voluntary Termination by Weis

(a) Conditions for Termination by Weis. In the event that:

(i) Any “person” (becomes a “beneficial” owner, “directly or indirectly”, of
stock of Sonic Foundry representing 50% or more of the total voting power of
Sonic Foundry’s then outstanding stock; or

(ii) Sonic Foundry is acquired by another entity through the purchase of
substantially all of its assets, the purchase of all of its outstanding voting
securities or a combination thereof; or

(iii) Sonic Foundry is merged with another entity, consolidated with another
entity or reorganized in a manner in which any “person” is or becomes a
“beneficial” owner, “directly or indirectly”, of stock of the surviving entity
representing 50% or more of the total voting power of the surviving entity’s
then outstanding stock;

then, if following any of the events set forth in clauses (i), (ii) or (iii),
Weis shall have the right and option to voluntarily terminate this Agreement
within one (1) year of the occurrence of such event upon written notice to Sonic
Foundry. All terms used in quotations in clauses (i) and (iii) shall have the
meanings assigned to such terms in Section 13 of the Securities Exchange Act of
1934 and the rules, regulations, releases and no-action letters of the
Securities and Exchange Commission promulgated thereunder or interpreting any of
the same. For purposes of clauses (i) and (iii), the term “affiliate” shall have
the meaning assigned to such term in Rule 144 promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, and the
releases and no-action letters interpreting the same.

(b) Rights Following Voluntary Termination After a Change of Control. Following
any voluntary termination of employment by Weis pursuant to paragraph (a) of
this Article Ninth, Weis shall be entitled to be paid by Sonic Foundry, in a
lump sum, within thirty (30) days of such termination by Weis, an amount equal
to two and one tenth (2.1) times the highest cash

 

5



--------------------------------------------------------------------------------

compensation (including Base Compensation and bonus) paid to Weis in any of the
last three fiscal years immediately prior to his termination. In addition, Weis
shall receive health insurance continuation as required by COBRA, salary accrued
through the date of termination and accrued vacation pay. In addition, all of
Weis’s unvested stock options and stock grants shall vest immediately upon such
termination.

(c) No Additional Rights. Except as set forth above in paragraph (b) of this
Article Ninth, if Weis voluntarily terminates his employment with Sonic Foundry
pursuant to paragraph (a) of this Article Ninth or otherwise: (i) all rights and
liabilities of the parties hereto shall cease and this Agreement shall be
terminated (subject to the continuing obligations of Weis pursuant to Articles
Sixth and Tenth); and (ii) Weis shall not be entitled to receive any severance
benefits, salary, other benefits or compensation of any kind (except for health
insurance continuation as required by COBRA and accrued vacation pay as required
by law) either as consideration for his employment or in connection with the
termination of his employment.

(d) Notice by Weis of Voluntary Termination. Weis agrees to give Sonic Foundry
two (2) months notice of any voluntary termination of employment, except for
termination pursuant to paragraph (a) above, termination upon non-renewal or
termination on the basis of a constructive discharge pursuant to Article Eighth,
paragraph (a) above. Upon the giving of such notice, Sonic Foundry may elect to
terminate Weis’s employment immediately, and such termination shall be
considered a voluntary termination by Weis pursuant to paragraph (c) above,
except that, in such case, and provided that during such two month period Weis
is not employed by or affiliated with a competitor of Sonic Foundry, Weis shall
be paid two months severance compensation based on the highest cash compensation
(including Base Compensation and bonus) paid to Weis in any of the last three
fiscal years immediately prior to this termination.

(e) Section 409A

(i) Notwithstanding any other provision with respect to the timing of payments
under Article Eighth, if, at the time of Weis’s termination, Weis is deemed to
be a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, and any successor statute, regulation and guidance
thereto) of Sonic Foundry, then only to the extent necessary to comply with the
requirements of Section 409A of the Code, any payments to which Weis may become
entitled under Article Eighth which are subject to Section 409A of the Code (and
not otherwise exempt from its application) will be withheld until the first
business day of the seventh month following the date of termination, at which
time Weis shall be paid an aggregate amount equal to the total amount due to
Weis under Article Eighth.

(ii) Notwithstanding any other provision with respect to the timing of payments
under Article Ninth, if, at the time of Weis’s termination, Weis is deemed to be
a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, and any successor statute, regulation and guidance
thereto) of Sonic Foundry, then only to the extent necessary to comply with the
requirements of Section 409A of the Code, any

 

6



--------------------------------------------------------------------------------

payments to which Weis may become entitled under Article Ninth which are subject
to Section 409A of the Code (and not otherwise exempt from its application) will
be withheld until the first business day of the seventh month following the date
of termination, at which time Weis shall be paid the full payment as set forth
in Article Ninth.

Tenth: Restrictive Covenant

Weis covenants and agrees that during the period commencing with the date hereof
and ending one (1) year from the date Weis’s employment with Sonic Foundry is
terminated with or without “cause” by reason of Weis’s voluntary termination of
employment from Sonic Foundry, or by reason of non-renewal (the “Non-Compete
Period”), employee will not compete or attempt to compete with or become
associated with any business which competes with the Company’s automated rich
media application software and systems business, or any business activities of
the Company existing on or developed subsequent to the date hereof. Weis
covenants and agrees that he will not, without the prior written consent of
Sonic Foundry during the Non-Compete Period: (a) solicit any customer of the
Company; (b) solicit any contracts which were either being solicited by, or
which were under contract with, the Company by performing or causing to be
performed any work which was either being solicited by, or which was under
contract with, Sonic Foundry; or (c) induce any sales, operating, technical or
other personnel of the Company to leave the service, employ or business of the
Company. Weis agrees that he will not violate this Article Tenth: (a) directly
or indirectly; (b) in any capacity, either individually or as a member of any
firm; (c) as an officer, director, stockholder, partner or employee of any
business; or (d) through or with any persons, relatives (either through blood or
marriage), firms, corporations or individuals controlled by or associated with
him (each and every such method of violation referred to in clauses (a) through
(d) shall hereinafter be referred to as an “indirect violation”). Weis further
agrees that doing or causing to be done any of the actions prohibited in this
Article Tenth by means of an indirect violation shall constitute a violation of
this Article Tenth as though violated by Weis, subject to all of the remedies to
Sonic Foundry provided for herein and as otherwise provided by law.

Eleventh: Arbitration; Governing Law

Any controversy or claim arising out of, or relating to this Agreement or the
breach thereof, shall be settled by binding arbitration in the City of Madison
pursuant to the laws of the State of Wisconsin in accordance with the rules then
obtaining of the America Arbitration Association, and judgments upon the award
rendered may be entered in any court having jurisdiction thereof. This Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Wisconsin. The arbitrators shall have the power in their discretion
to award attorneys’ fees and other legal costs and expenses to the prevailing
party in connection with any arbitration.

Twelfth: Notices

 

7



--------------------------------------------------------------------------------

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by certified mail to his residence, in the
case of Weis, or to its principal office, in the case of Sonic Foundry.

Thirteenth: Waiver of Breach

The waiver by Sonic Foundry of a breach of any provision of this Agreement by
Weis shall not operate or be construed as a waiver of any subsequent breach by
Weis.

Fourteenth: Assignment

The rights and obligations of Sonic Foundry under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Sonic
Foundry.

Fifteenth: Entire Agreement; Written Amendment

This instrument contains the entire agreement of the parties with respect to the
subject matter hereof. This Agreement may only be amended, modified, extended or
discharged and the provisions of this Agreement may only be waived by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought. Without limiting the
generality of the foregoing, all terms and provisions set forth in the March
Employment Agreement shall be of no further force or effect.

Sixteenth: Equitable Relief; Partial Enforcement

Sonic Foundry and Weis have agreed that violation or breach of Articles Sixth
and Tenth will result in irreparable injury to the Companies and shall entitle
the Companies to equitable relief in addition to any other remedies provided at
law. Sonic Foundry and Weis have further agreed in the event that only a portion
of Articles Sixth or Tenth shall be deemed enforceable or valid that portion of
such Articles as shall be enforceable or valid shall be enforced. Sonic Foundry
and Weis have further agreed that the court making a determination of the
validity or enforceability of such Articles shall have the power and authority
to rewrite the restrictions contained in such Articles to include the maximum
portion of the restrictions included within such Articles as are enforceable,
valid and consistent with the intent of the parties as expressed in such
Articles. In the event that any court rather than arbitration proceeding is
initiated by Sonic Foundry in order to obtain equitable relief per this Article
Sixteenth, absent assertion of a frivolous claim or defense, each party shall
bear its or his own legal expenses in connection with such proceeding.

Seventeenth: Duties Upon Termination

In the event the employment of Weis is terminated for any reason whatsoever,
Weis shall deliver immediately to Sonic Foundry all computer software,
correspondence, letters, contracts, call reports, price lists, manuals, mailing
lists, customer lists, advertising materials, ledgers, supplies, equipment,
checks, petty cash, and all other materials and records of any kind and other

 

8



--------------------------------------------------------------------------------

embodiments of information that may be in Weis’s possession or under his control
which belong to Sonic Foundry or have been obtained from Sonic Foundry by Weis,
including any and all copies of such items previously described in this
paragraph. Except as stated above, all salary, commissions, benefits and rights
thereto cease as of the termination date.

Eighteenth: Warranty and Indemnification

Weis warrants that he is not a party to an agreement or restrictive covenant
which would prohibit his employment by Sonic Foundry or restrict his activities
of employment with Sonic Foundry. Weis further agrees to indemnify and hold
Sonic Foundry harmless from any and all suits, claims or damages which arise out
of the assertion by any other person, firm or entity that such a restrictive
covenant or agreement exists, has existed, or operates to control or restrict
Weis’s activities or conduct of employment by Sonic Foundry.

Nineteenth: Inducement or Coercion for Employment

Weis acknowledges that this Agreement has been executed by him without coercion
by Sonic Foundry, and that no representations or inducements of any kind have
been made or provided by Sonic Foundry to obtain Weis’s execution of this
Agreement other than those specifically contained in this written document. Weis
represents that he has been given the opportunity to review this Agreement with
his own independent counsel, and that McBreen & Kopko is not representing Weis
in connection with this Agreement or in any related matter.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SONIC FOUNDRY, INC.

By:

  /s/ David Kleinman  

 

Its:

  Chairman of the Compensation Committee   /s/ Gary Weis  

 

  Gary Weis

 

9